Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tesch (US Patent No. 4,364,674). With regard to Claim 1, Tesch discloses a push button (Fig. 1) comprising: a case (11) provided with a through hole (16, 17); an operation member (13, 14, 18, 19) including a shaft section (18, 19) inserted into the through hole and a head section (13, 14) provided on an outer end (Fig. 1) of the shaft section; and an elastic member (23, 24) which presses the head section toward outside of the case or is elastically deformed, wherein the elastic member includes a buffer section (upper section of 23, 24) which comes in contact with the head section and is elastically deformed when a pressure (downward, Fig. 1) greater than a predetermined pressure is applied to the head section from outside.
With regard to Claim 2, Tesch discloses the elastic member being formed in a substantially cylindrical shape (Column 4, Line 5).
With regard to Claim 3, Tesch discloses the elastic member including a first surface section (upper surface of 23, 24) which is provided with an insertion hole (Fig. 1) into which the shaft section is inserted and comes in contact with an inner surface (Fig. 1) of the head section, a second surface section (lower surface of 23, 24) provided on an opposite side of the first surface section, and an elastic deformation section (curved sections of 23, 24) which has a shape that gradually widens toward the second surface section and connects the first surface section and the second surface section.
With regard to Claim 4, Tesch discloses the buffer section being provided on the second surface section.
With regard to Claim 5, Tesch discloses the buffer section being provided on an entire circumference (Fig. 1) of the second surface section, or is plurally provided thereon at intervals.
With regard to Claim 6, Tesch discloses the buffer section being plurally provided at intervals (Fig. 1) along a circumferential direction of the second surface section, and rotates the head section in one direction when a pressure greater than the predetermined pressure is applied to the head section.
With regard to Claim 7, Tesch discloses the buffer section having a surface inclined (curved sections of 23, 24) along the circumferential direction of the second surface section.
With regard to Claims 8-10, Tesch discloses the head section having a rim section (surrounding 18, 19) provided on an inner end (Fig. 1), and the buffer section is provided on the elastic member in a manner to come in contact with the rim section when a pressure greater than the predetermined pressure is applied to the head section from outside.
With regard to Claims 11-13, Tesch discloses a cylindrical member (body of 23, 24) including a first cylinder section (surrounding 18, 19) which is fitted into the through hole and which the shaft section is inserted into and a second cylinder section (curved sections of 23, 24) which is provided on an outer end (Fig. 1) of the first cylinder section and which the elastic member and the head section are arranged in.
With regard to Claim 14, Tesch discloses the head section having a groove section (where 18, 19 are inserted) provided on an inner surface (Fig.1 ), wherein the first surface section is arranged by being fitted into the groove section, and wherein a contact area (lower surface of 13, 14) of the head section and the first surface section is substantially same between when pressure is externally applied to the head section and when no pressure is applied thereto, and a contact area (Fig.1) of the second cylinder section and the second surface section is substantially same between when pressure is externally applied to the head section and when no pressure is applied thereto.
With regard to Claim 15, Tesch discloses the elastic member coming in contact with the head section when a pressure (downward, Fig. 1) greater than the predetermined pressure is applied to the head section from outside.
With regard to Claim 16, Tesch discloses the pressure greater than the predetermined pressure being a pressure (downward, Fig. 1) to the head section which is applied in a direction parallel to the shaft section and is greater than a minimum pressure required to operate the push button.
With regard to Claims 17-19, Tesch discloses a timepiece (Fig. 1) comprising the push button.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose push button structures similar to Applicant’s claimed invention having operation members, shaft sections, head sections and elastic members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN A. LEON/Primary Examiner, Art Unit 2833